Citation Nr: 0801606	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  02-09 229 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1948.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In December 2003, the Board found that the veteran's claim 
for a heart disorder was reopened by way of the submission of 
new and material evidence and remanded the claim for further 
notification and development.  The Board also remanded the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD) at that time.    

In an October 2005 decision, the Board denied the veteran's 
claim for entitlement to service connection for PTSD and a 
heart disability.  The veteran appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court) and, the 
veteran, through his representative, and the Secretary of 
Veterans Affairs submitted a Joint Motion for Partial Remand 
in February 2007, wherein the parties moved the Court to 
vacate the part of the October 2005 Board decision that 
denied the veteran's claim for a heart disability and moved 
to dismiss the claim of entitlement to service connection for 
PTSD.  In a March 2007 Order, the Court granted the motion, 
vacated the portion of the October 2005 Board decision that 
denied the veteran's service connection claim for a heart 
disorder, and remanded the issue to the Board for further 
appellate review.  

In August 2007, the Board requested an independent medical 
expert opinion regarding the issue on appeal.  The record 
reflects that an opinion from a cardiovascular specialist 
(M.D.W., M.D.) was received by the Board in October 2007.  
The veteran was sent a copy of the opinion later that month.

The Board further notes that the veteran sent correspondence 
to the Board in December 2007 stating that he was submitting 
additional argument and evidence in support of his claim in 
response to the medical opinion and waived his right to have 
the case remanded to the AOJ for initial consideration.  The 
veteran further wrote that medical records were "to follow 
by USPS."  Nevertheless, the record reflects that no 
additional records have been received.  Thus, the Board will 
proceed with appellate review.    


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that any of the veteran's currently diagnosed heart disorders 
are related to his active military service or that a 
cardiovascular disorder manifested to a compensable degree 
within one year of discharge.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
military service nor may it be presumed to have incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007). 

As a preliminary matter, the Board notes that the RO 
initially denied the veteran's claim in an October 1999 
rating decision, which was prior to the enactment of the 
VCAA.  Thus, it was impossible for the veteran to have 
received proper VCAA notice prior to the initial denial of 
his claim in this case.  Nevertheless, the veteran has since 
been provided with adequate VCAA notice followed by 
readjudication of his claim by the RO, as will be explained 
in greater detail below.  Thus, any deficiency with respect 
to the timing of the notice has been cured.  

In correspondence dated in November 2001, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connection, described the type of 
evidence that could support the veteran's claim, and asked 
the veteran to tell VA of any additional evidence that he 
would like VA to consider with respect to his claim or submit 
the evidence to the RO within 30 days of the date of the 
letter.  Thus, the veteran was essentially asked to provide 
any evidence in his possession that pertains to his claim.  
The RO also advised the veteran that VA would make reasonable 
efforts to assist him in obtaining evidence such as medical 
records, employment records, or records from other Federal 
agencies to support the veteran's claim.  The RO further 
advised the veteran that the evidence must show that his 
condition has worsened and warrants a higher evaluation to 
establish entitlement to an increased evaluation for a 
service-connected disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date and 
degree of disability).    

Although the Board observes that the November 2001 VCAA 
notice letter did not adequately address the element of 
effective date, such notice defect is harmless error in this 
case.  In each of the subsequent follow-up February 2004 and 
September 2004 VCAA notice letters, the RO again explained 
what information and evidence was needed to substantiate the 
veteran's claim and advised the veteran that he may lose 
money if he took more than one year to submit the requested 
information and evidence to VA and his claim was granted 
because VA would not be able to pay him back to the date he 
filed his claim.  Thus, the February 2004 and September 2004 
VCAA notice letters adequately advised the veteran regarding 
the element of effective date and the record reflects that 
the RO subsequently readjudicated the veteran's claim in May 
2004, July 2005, and August 2005.

The Board further observes that the RO provided the veteran 
with a copy of the October 1999 rating decision, the May 2002 
Statement of the Case (SOC), and the May 2004, July 2005 and 
August 2005 Supplemental Statements of the Case (SSOCs), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  Moreover, follow-up duty to assist 
letters were sent to the veteran in February 2004, September 
2004, and February 2005 and the veteran has been provided 
with adequate time and opportunity to provide evidence in 
support of his claim.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the Board obtained 
an independent medical opinion by a cardiovascular specialist 
based on review of the veteran's claims folder in October 
2007.  The record also contains the veteran's service medical 
records and voluminous treatment records pertaining to the 
veteran's treatment for a heart disorder since service.  It 
is further noted that the veteran was afforded with a heart 
examination in March 2004 and the March 2004 VA heart 
examination report is of record.  While the Board observes 
that the veteran indicated in December 2007 correspondence 
that he had additional medical records to submit in support 
of his claim, no additional records have been sent and the 
veteran has not provided any additional information regarding 
the records.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Analysis 

The veteran contends that his current heart disorder is 
related to his active military service.  He primarily asserts 
that his current heart problems are linked to an in-service 
chest x-ray finding dated in 1943 that showed a widening of 
the thoracic aorta.  The veteran alternatively asserts that 
his current heart problems are related to other illnesses 
suffered or symptomatology shown during active service.  

The Board notes that a review of the relevant treatment 
records contained in the record reveal multiple current 
diagnoses of a heart disorder.  Indeed, the independent 
cardiovascular specialist, Dr. M.D.W., noted in October 2007 
correspondence that the veteran had been considered to have 
the following cardiovascular diagnoses based on his review of 
clinical evaluations and diagnostic tests performed between 
approximately 1987 and 2004: hypertension with hypertensive 
heart disease, coronary atherosclerosis, abdominal aortic 
aneurysm status post repair in 1999, chest pain of uncertain 
etiology, and palpitations with Holter monitor in October 
1988 showing rare PVCs and short run of non-sustained 
ventricular tachycardia.  It is also noted that the March 
2004 VA heart examiner concluded that the veteran only had a 
diagnosis of hypertension and status post abdominal aortic 
aneurism repair at that time based on her review of the 
veteran's medical records.  In any event, the medical 
evidence clearly shows that the veteran currently suffers 
from a heart disorder.  

The Board additionally notes that the veteran's service 
medical records show that he was treated for multiple 
illnesses in service to include infectious mononucleosis 
followed by a prolonged period of convalescence, pneumonia, 
and tonsillitis.  The service medical records also show that 
the veteran appeared to demonstrate some widening of the 
thoracic aorta on a March 1943 chest x-ray and years later 
demonstrated a soft, functional apical systolic murmur on 
examination of the heart in approximately June 1948.  

Nevertheless, the competent medical evidence does not show 
that the veteran's current heart problems are related to his 
active military service or that a cardiovascular disorder 
manifested to a compensable degree within one year of 
discharge.  In October 2007 correspondence, Dr. M.D.W. 
concluded that the veteran's currently diagnosed 
cardiovascular disorders are not causally or etiologically 
related to his military service or any symptomatology shown 
therein based on his review of the veteran's medical history 
as documented in the claims folder.  In support of his 
conclusion, Dr. M.D.W. explained that the chest x-ray finding 
in 1943 was not causally or etiologically related to any of 
the veteran's subsequent cardiovascular diagnoses because a 
chest x-ray cannot reliably distinguish an aneurysm from a 
tortuous aorta, CT imaging studies performed in June 2004 
showed only a mildly enlarged thoracic aorta, and given the 
natural history of aortic aneurysms, it was more likely than 
not that he did not have a thoracic aortic aneurysm in 1943.  
Dr. M.D.W. also explained that the infectious mononucleosis 
that the veteran suffered in service was not causally or 
etiologically related to any of his subsequent cardiovascular 
problems as there were no published reports of a link between 
infectious mononucleosis and aortic aneurysm, coronary 
atherosclerosis, hypertension, or any of the veteran's other 
medical problems.  Dr. M.D.W. further wrote that he found no 
symptomatology in the veteran's service medical records that 
would indicate the presence of coronary artery disease or any 
of the other subsequently diagnosed cardiovascular conditions 
noting that the cardiac catheterization performed nearly 50 
years after service (i.e., 1999) revealed only minor coronary 
artery narrowing and that such findings enabled him to 
conclude to a reasonable degree of medical certainty that the 
veteran did not have clinically significant coronary artery 
disease while in the service.  Moreover, Dr. M.D.W. added 
that there was no relationship between the veteran's 
cardiovascular disorders and the tonsillitis or pneumonia for 
which he was treated while in the service and that the 
veteran's tinnitus and hearing loss did not contribute to any 
of his subsequent cardiovascular disorders.  As Dr. M.D.W. is 
a cardiovascular specialist who reviewed the veteran's entire 
medical history as documented in the claims folder and 
offered a thorough explanation for his conclusion based on 
such review, the Board affords his opinion great probative 
value.    

Additionally, although the Board recognizes that the medical 
opinion offered by the March 2004 VA heart examiner did not 
fully address whether the veteran's current cardiovascular 
disorders are related to active service or any symptomatology 
shown therein, it is noted that the VA heart examiner 
similarly concluded that the tortuous aorta found on the 
veteran's service chest x-ray was not related to any of the 
veteran's current heart problems.  The Board further observes 
that the veteran has not presented any competent medical 
evidence of record to include a medical opinion to show that 
a nexus relationship between his current heart disorders and 
his active military service exists.  Moreover, the earliest 
documentation of a diagnosed cardiovascular disorder is not 
shown until 1987, approximately 39 years after service.  The 
Board notes, however, that a July 1987 VA hospital record 
reveals that the veteran was admitted for cardiac 
catheterization following a ten year history of hypertension.  
Thus, it appears from the record that the first clinical 
indication of a cardiovascular disorder was found in 
approximately 1977, which is still 29 years after discharge 
from service.  Therefore, the medical evidence clearly does 
not show that any cardiovascular disorder was diagnosed 
within the year following service.               

As the medical evidence of record neither establishes a nexus 
relationship between any of the veteran's current heart 
disorders and his active service nor shows that a 
cardiovascular disorder manifested within one year of 
discharge, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim and, 
consequently, service connection for the veteran's heart 
disorder is not warranted on either a direct basis or on a 
presumptive basis as a chronic disease.

The Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disorder is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


